Citation Nr: 1040513	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-34 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a left ankle 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1978 
and from March 1982 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which in part, denied the reopening of the Veteran's 
claim for service connection for a left ankle disability.  

In August 2010, the Veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of his testimony is associated with the claims file.  

The issue involving entitlement to service connection is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
a left ankle disability in a March 1986 rating decision; he was 
notified of this decision that same month, but he did not file an 
appeal.

2.  The evidence received since the March 1986 rating decision 
includes a private medical statement dated June 2006 and a VA 
medical statement dated August 2006 which indicate that the 
Veteran has a current ankle disability which is related to 
service.  

3.  The medical evidence received since the March 1986 rating 
decision presents a reasonable possibility of substantiating the 
claim for service connection.  


CONCLUSION OF LAW

Evidence received since the March 1986 RO rating decision is new 
and material and the Veteran's claim for service connection for a 
left ankle disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Board is 
reopening the Veteran's claim and remanding for additional 
development.  Given the favorable outcome below, no conceivable 
prejudice to the Veteran could result.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  There has been essential compliance with 
the mandates of the VCAA.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, is 
not binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The Board 
must address the issue initially itself.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO denied the Veteran's claim for service connection for a 
left ankle disability in a March 1986 rating decision.  He was 
notified of this decision that same month, but did not file an 
appeal.  This rating decision became final.  38 U.S.C.A. 
§ 7105(c).  At that there was no evidence of a current left ankle 
disability which might be related to service.  

The evidence of record at the time of the March 1986 rating 
decision consisted of the Veteran's service treatment records for 
both periods of active duty.  These records did not show a left 
ankle injury during service.  The Veteran presented no evidence 
showing a current left ankle disability at that time. 

The evidence received since the March 1986 rating decision 
includes a June 2006 letter from a private podiatrist which 
indicates a diagnosis of degenerative joint disease of the left 
ankle and relates the disorder to service.  There is also an 
August 2006 letter from a VA physician which more generally 
indicates that the Veteran has chronic ankle pain as the result 
of an in-service injury.  This evidence is "new," as it was not 
considered at the time of the prior determination in March 2006; 
it is also "material" in that it addresses the elements 
required for direct service connection and tends to substantiate 
the claim for service connection.  Accordingly, reopening of the 
claim for service connection for a left ankle disability is 
warranted.


ORDER

New and material evidence having been submitted, the claim for 
service connection for left ankle disability is reopened.


REMAND

The Veteran claims entitlement to service connection for a left 
ankle disability.  He generally asserts that he fractured his 
left ankle during active.  

The record indicates that the Veteran had left foot surgery in 
approximately March 2006 to "improve the mobility of his left 
ankle."  Complete records related to this surgery have not been 
obtained.  This must be done, as records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

A November 1976 service treatment record indicates that the 
Veteran had complaints of "problem bilateral ankles" which was 
identified as resulting from bilateral pes planus.  He was 
referred to podiatry for further evaluation.  

A June 2006 letter from a podiatrist links the Veteran's current 
left ankle degenerative joint disease to an injury during 
service.  This medical opinion specifically refers to the 
Veteran's left ankle.  An August 2006 letter from a VA physician 
links "chronic ankle pain to an ankle injury during service."  
This letter fails to identify what ankle is being discussed.  
Original copies of the Veteran's service treatment records are of 
record and clearly indicate that he incurred a right ankle sprain 
in June 1978, near the end of his first period of active duty.  
These medical opinions do not account for the fact that multiple 
service treatment records clearly refer to injury to right ankle 
and not the left ankle.  

No VA Compensation and Pension examination has been conducted 
with respect to the Veteran's claim for service connection for a 
left ankle disability.  A VA examination is now necessary since 
the service medical evidence includes an in-service complaint 
pertaining to the left ankle, a current diagnosis, and the above 
noted medical opinions indicating a possible link between a 
current left ankle disability and service.  When the medical 
evidence is inadequate, VA must supplement the record by seeking 
an advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a list 
containing the names of all health care 
professionals and/or facilities (private 
and governmental) where he had been treated 
for his claimed left ankle disability since 
his separation from his first period of 
active duty in 1978.  Subsequently, and 
after securing the proper authorizations 
where necessary, make arrangements in order 
to obtain all the records of treatment from 
all the sources listed by the Veteran which 
are not already on file.  

2.  Obtain complete copies of all of the 
Veteran's VA medical records from VAMC 
Denver from 1985 to the present.  
Specifically all records related to 
treatment of the Veteran's foot and ankle 
complaints, to include podiatry records, 
radiology reports, and all records related 
to the Veteran's 2006 left foot surgery 
need to be obtained.  

3.  Schedule the Veteran for the 
appropriate VA examination for ankle 
disabilities.  The examination report 
should include a detailed account of all 
left and right ankle pathology found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
x-ray examination, and CT examination if 
warranted, of both ankles should be 
conducted.  

The examiner should review the evidence of 
record with attention to:  the multiple 
service treatment records dated in June 
1978 showing a right ankle sprain; the 
August 1978 separation examination report 
showing normal clinical evaluations of the 
Veteran's feet and lower extremities; and 
the service treatment records from the 
Veteran's period of active duty from 1982 
to 1984 which do not show complaints of 
foot and ankle complaints.  The examiner 
should then indicate:

*	The exact diagnosis of any disability 
of either ankle found to be present.  

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that the Veteran's current left ankle 
disability is the result an injury 
during active service.  

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination report does not include adequate 
responses to the opinions requested, it must 
be returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Following the above, readjudicate the 
Veteran's claim for service connection for 
a left ankle disability.  If the benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


